PER CURIAM
Claimant moves for reconsideration of our decision, Petkovich v. Safeway Stores, Inc., 136 Or App 612, 902 P2d 137 (1995), contending that we erred in determining that 1995 amendments to ORS 656.726(3)(f)(D) apply to her case. We allow the motion, modify our opinion and reverse and remand for reconsideration.
Claimant is correct that the amendments to ORS 656.726(3)(f)(D) do not apply to her case. See 1995 Or Laws, ch 332, § 66(4). Thus, we reexamine claimant’s argument that the Workers’ Compensation Board erred in calculating her permanent partial disability award. In calculating claimant’s award, the Board applied OAR 436-35-310(2) (March 13, 1992), which provided that, when a claimant had returned to regular work, the adaptability factor was assigned a value of zero.
Claimant argues that OAR 436-35-310(2) (March 13, 1992) conflicts with ORS 656.726(3)(f)(A) and is invalid. Claimant is correct. Carroll v. Boise Cascade Corp., 138 Or App 610, 910 P2d 1111 (1996). Hence the Board erred in calculating claimant’s permanent partial disability award.
Reconsideration allowed; opinion modified. Reversed and remanded for reconsideration.